Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 7-13 and 15 remain withdrawn from consideration as being directed to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 1 and the claims dependent on claim 1 are internally inconsistent.  The claims recite a catalyst composition, but with the exception of the zeolite component, recite only catalyst precursor materials.  An FCC composition is calcined or 
The amendment to the claims regarding this rejection is noted, but it does not obviate a holding of indefiniteness.  The claims are still supposedly directed to a catalyst composition, but all of the recited components are precursors.  It is simply not possible (and certainly not disclosed) that boehmite, polysilicic acid and colloidal silica components will be in this precursor form in a catalyst composition intended for FCC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of copending 16/960,930  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite a range of two differing silica sources, and the selection of silica sources in the prior art is sufficiently limited as to render the selection of two of them within the skill or the artisan.  Claims 12 and 13 provide to specifically intended source materials that are identical to those claimed herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13 of copending Application No. 16/960927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The copending claims require amounts of quasi-crystalline boehmite that completely embraces the instantly claimed range, thus rendering obvious the instantly claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner notes the terminal disclaimers filed on April 22, 2021.  However, they have not been accepted because although the application contains an Application 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/067154 to Stamires et al.
Stamires et al. discloses a catalyst composition intended for use in FCC processes comprising a product material formed from a zeolite, quasi-crystalline boehmite, microcrystalline boehmite, silica source and kaolin clay. Preferred silica source material is polysilicic acid.  The reference prefers sodium free silica sources which indicates product material will lack in sodium.  The material product will contain 10 to 70 wt% zeolite, 5-70 wt% clay derivative, alumina which can be present in high concentration based on the disclosed amounts of alumina source material, and 4-18 wt% of silica derived product.  All of these ratios overlap considerably with the product material claimed herein.  Furthermore, the skilled artisan producing FCC composition is very well aware of the requirement for a high level of attrition resistance for catalysts being used in this process.  As a result, the artisan is more than capable of working within the disclosed references ranges to result in a product material containing the relative amounts of components as claimed herein.  With respect to the attrition indices 
Accordingly, the only substantial difference between the claimed material and that of Stamires et al. is one of scope, as the artisan armed with Stamires et al. will have the expectation of producing the same material as that obtained by the instant application upon conversion of the starting materials to the product actually under examination in the instant application.  See particularly pages 4-7 and the examples.
The data set forth in the instant specification has been considered.  However, it appears from the data that the most significant improvements are those that would be expected by virtue of the total silica content of the compositions rather than specifically in view of the source materials.  Nearly all the comparative examples also indicate an AI of less than about 2, and the figures improve with increasing silica content.  As a result, this data fails to provide any significantly unexpected result associated with the instantly claimed FCC catalyst compositions.  

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.
precursor materials for the formation of a catalyst composition. As the product material produced will be expected to be the same for both silica precursor materials (i.e. silica), the claims, and any evidence, can only be judged on this basis absent any further convincing and commensurate evidence to the contrary. With respect to the asserted sodium levels, it is considered that Stamires, as argued by applicant, contains no specifically sourced sodium.  However, the instant claims silica sodium from sodium stabilized basic colloidal silica.  Absolutely no definition for “low” sodium, “stabilized” sodium and no specific amounts are provided except for greater than zero percent of silica.  This reads on the most miniscule amounts of sodium that would clearly embrace the absence thereof.  The instant claim in particular recite “low sodium” or sodium-free polysilicic acid, but the examples are directed to sodium stabilized polysilicic acid.  Applicant indicates that smaller amounts of silica can result in better physical characteristics, but the claims have no particular limitation upon the amounts of the silica sources.  The results of examples 5 and 6 are not persuasive as the comparative composition contains only 1.5 % of a single silica source, rather than the closest comparison at total contents of 5-6% silica, and both of these silica sources are sodium stabilized which is not a requirement of the instant claims. The artisan would have the expectation that the improvement is due to the total amount of silica as opposed to the sources from which the silica are obtained.  Furthermore, the instant claims include silica sources from just above 0 up to 50% of the product, and there is no data of any type represented across the entire range of the instant claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732